COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00222-CR


JOHNNIE DUNNING                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 0632435D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      We have considered appellant’s “Motion to Withdraw Notice of and

Dismiss Appeal,” which is unopposed. The motion complies with rule 42.2(a) of

the rules of appellate procedure. See Tex. R App. P. 42.2(a). No decision of this

court having been delivered, we grant the motion insofar as it seeks to dismiss




      1
       See Tex. R. App. P. 47.4.
the appeal and, therefore, dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                              PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 26, 2015




                                    2